Hall, Presiding Judge.
Defendant appeals from convictions for burglary and possessing burglary tools.
1. Defendant contends the trial, conviction and sentence under the second charge are nullities as the jury was neither questioned on voir dire nor sworn to try the defendant for possessing burglary tools. (The oath given to the jury recited that defendant was charged with the offense of burglary). Defendant’s acquiescence to the deviation until after verdict was a waiver of objection. Smith v. State, 63 Ga. 168 (9); Lindsey v. State, 111 Ga. 833 (36 SE 62). Only a totally unsworn jury is a nullity. Slaughter v. State, 100 Ga. 323 (28 SE 159).
2. Under the present law of Georgia, it is not error to submit to the same jury the determination of guilt or innocence and the sentence. Cummings v. State, 226 Ga. 46 (172 SE2d 395); Haney v. State, 226 Ga. 52 (172 SE2d 592).

Judgment affirmed.


Deen and Evans, JJ., concur.